FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUCIO ESONO MBA,                                 No. 11-70721

               Petitioner,                       Agency No. A099-736-274

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Lucio Esono Mba, a native and citizen of Equatorial Guinea, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010), and we review de novo claims of due process violations, Liu

v. Holder, 640 F.3d 918, 930 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the discrepancies between Mba’s asylum application, his testimony, and his

brother-in-law’s testimony. See Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir.

2011) (“Material alterations in the applicant’s account of persecution are sufficient

to support an adverse credibility finding.”); Kin v. Holder, 595 F.3d 1050, 1058

(9th Cir. 2010) (adverse credibility determination supported based on

inconsistencies between petitioner’s declaration and testimony of witness). The

agency reasonably rejected Mba’s explanations for these discrepancies. See Rivera

v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). We reject Mba’s contention that

the agency failed to adequately address his imputed political opinion claim. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA “does not have

to write an exegesis on every contention”). We also reject Mba’s contention that

he was prevented from making changes to his asylum application. See Vargas-

Hernandez v. Gonzales, 497 F.3d 919, 926-27 (9th Cir. 2007) (finding petitioner


                                          2                                    11-70721
was given a full and fair opportunity to present his case); Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a petitioner to prevail

on a due process claim). Accordingly, in the absence of credible testimony, Mba’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Mba’s CAT claim is based on the same testimony found to be not

credible, and the record does not otherwise compel the conclusion that it is more

likely than not that he will be tortured if returned to Equatorial Guinea, his CAT

claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-70721